Citation Nr: 0631248	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
prior to February 11, 2000, and a rating higher than 50 
percent thereafter, for post-traumatic stress disorder.

2. Entitlement to an effective date earlier than October 14, 
1994 for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel







INTRODUCTION

The veteran had active service from November 1952 to October 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In a recent decision by United States Court of Appeals for 
Veterans Claims (Court), it was determined that the notice 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
must apply to all five elements of a service-connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was given 
specific notice of his rights and responsibilities with 
respect to the elements of a basic service-connection claim.  
The veteran, however, was not provided notice regarding the 
evidence needed to substantiate his claim for a higher 
initial rating and an earlier effective date.  The Board 
concludes that the effect of these notice deficiencies are 
prejudicial to the veteran, as he may have provided 
additional evidence that would have shown that his disability 
met the criteria for a higher rating and an earlier effective 
date if he had been informed of what evidence was required to 
substantiate such claims.  This matter must be remanded so 
that proper notice may be provided to the veteran and any 
necessary development performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
veteran needs to be provided notification 
regarding the evidence needed to 
substantiate claims of entitlement to an 
increased rating and an earlier effective 
date for post-traumatic stress disorder.  
The notice must also advise the veteran 
to submit any additional information in 
support of these claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the RO should perform any and 
all development deemed necessary as a 
result of any response received from the 
veteran.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the veteran is not granted 
the benefits sought, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


